Citation Nr: 1447276	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  

Although the Veteran perfected an appeal of the rating assigned for service-connected non-Hodgkin's lymphoma, he withdrew this claim in a December 2011 statement before it was certified to the Board.  Therefore, the issue will not be considered herein.  

The Veteran and his spouse provided testimony during a Board videoconference hearing in September 2012.  A transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after service and is not etiologically related to service.

2.  Current tinnitus is the result of noise exposure in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 11101112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

As the Board is granting service connection for tinnitus, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Regarding service connection for hearing loss, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any outstanding treatment.  He was provided with a VA examination in May 2010.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection for certain diseases, including an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his bilateral hearing loss and tinnitus are related to noise exposure from weapons fire during active service.  His DD Form 214 reflects service in the United States Army as a field artilleryman.  In addition, at the September 2012 Board hearing, he reported that he was frequently around weapons fire without hearing protection.  

The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  

Regarding hearing loss, a May 2010 VA audiology examination included audiogram results which failed to demonstrate hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were not found to be 40 decibels or greater at any frequency, the auditory thresholds for at least three frequencies were not 26 decibels or greater, or speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Nevertheless, the examiner provided an etiology opinion for the degree of hearing loss that was present.  The Veteran's subjective reports of tinnitus were noted.  

Service treatment records are negative for any complaints or findings of hearing loss or tinnitus.  A pre-induction examination in November 1963 did not include audiogram results, but rather noted a normal whisper test, bilaterally.  

A January 1966 separation examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (15)

Speech audiometry was not conducted during service and findings for 3000 Hertz were not provided.  The Board notes that service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  As such, the converted hearing thresholds are provided in parentheses.  

The separation audiogram results, the only audiometric findings in the service treatment records, demonstrate that the Veteran did not have bilateral hearing loss during service.  The first evidence of bilateral hearing loss or tinnitus came with the Veteran's March 2010 claim for benefits, more than 43 years after service discharge.  

The May 2010 VA examiner concluded, after reviewing the claims file and noting that bilateral hearing loss and tinnitus were not demonstrated during service, that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of noise exposure during service.  The examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after exposure.  Impulse sounds and continuous exposure may also damage the structure of the inner ear resulting in an immediate hearing loss.  If hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  

Because the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  As the Veteran's separation examination demonstrated normal hearing, the examiner concluded that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.  In addition, the fact that the Veteran had normal hearing at separation strongly suggested that any reported tinnitus is less likely due to noise exposure during service.  

The Veteran testified during the September 2012 Board hearing that his hearing has recently worsened since the 2010 VA examination.  Regarding tinnitus, he stated that the ringing in his ear has always been there since service.  His wife testified that she has known the Veteran since he was in the military and that he has always had difficulty hearing and with tinnitus as long as she's known him.  

Regarding hearing loss, the Board concludes that the evidence is against a finding of a nexus between current hearing loss and in-service noise exposure.  The only evidence of record supporting the finding of a nexus between current hearing loss and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  Service treatment records, however, demonstrate that he did not have hearing loss at discharge.  The record reflects a significant gap of over 43 years between discharge and his current claim, which is the first complaint of hearing loss of record.    

The Board also finds that the Veteran lacks the necessary medical expertise to say that a hearing loss disability identified long after service is the result of in-service trauma as opposed to a post-service event or process.  The only competent and credible evidence regarding the etiology of bilateral hearing loss is that of the VA examiner, which is against the claim.  

Given the lack of competent and credible evidence linking current bilateral hearing loss to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Regarding tinnitus, the Board notes that the Veteran has actually asserted that the symptoms began during service.  Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements are considered to be credible and are sufficient to establish a current disability and a continuity of such symptoms since service.

Although the VA examiner provided a negative etiology opinion, the Veteran's competent and credible statements regarding the onset of tinnitus during service were not explicitly considered.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

Given the Veteran's competent and credible statements that tinnitus has been present ever since, the Board finds that the weight of the evidence is in favor of finding a nexus between current tinnitus and the in-service noise exposure.  As such, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


